WITTIG, Justice,
dissenting.
I respectfully dissent from the majority opinion on three distinct grounds. First the application of Family Code section 157.005 is retroactive and consequently prohibited by the Texas Constitution. Second, the trial court had lost jurisdiction to hear this case and therefore could not “retain” what it did not have. Third, the majority effectively holds that the supreme court’s decision in Huff v. Huff, 648 S.W.2d 286 (Tex.1983), is no longer controlling in Texas and ignores a residual 10-year limitations statute.
Appellant argues the new section 157.005 of the Family Code constitutes a prohibited retroactive law under the Texas Constitution. The majority mistakenly dismisses this claim summarily. Their logic seems to be that section 157.005 is only jurisdictional, ergo it is not ex post facto, or more properly, retroactive. The meaning of our Texas Constitution, Article I, Section 16, was addressed by the Supreme Court of Texas long ago in Mellinger v. City of Houston, 68 Tex. 37, 3 S.W. 249 (1887). The logic and holdings undermine the majority opinion in a twofold way.
First, for obvious constitutional concerns, “it is almost universally accepted as a sound rule of construction that a statute shall have only a prospective operation” unless its terms are clearly retroactive. Id. at 251. If a statute is interpreted prospectively, we eliminate many of the concerns about retroactive laws. This, in turn, supports my later offering that the trial court could not “retain” a jurisdiction it had already lost.
More to the point, Article 1, Section 16 of our constitution, and all the state constitutions adopted in Texas, provide “no bill of attainder, ex post facto law, retroactive law, or any law impairing the obligation of contracts shall be made.” Id. at 252. Our constitution is not limited merely to obligations of contract, already protected by the Fourteenth Amendment of the U.S. Constitution. Id. 253. The plain language applies not just to vested property rights, rather “it must be held to protect every right, although not strictly a right to property.” Id. Every right which accrued pri- or to passage of a new law, “if permitted retroactive effect, would take away the right.” Id. A right is a well-founded claim, recognized or secured by law. Id. It includes not only enforcement of a claim, but also the right to “resist the enforcement of a claim urged by another.” Id.
The Texas Supreme Court clearly enunciated:
[I]f an attempt were made by law, either by implication or expressly to revive causes of action already barred, such legislation would be retrospective, -within the intent of the prohibition, and would therefore be wholly inoperative. We have no doubt that the law is thus correctly stated.
Id. at 255.
While the same court referred to a statute of limitation as an example, both the *838clear language of the constitution and the Supreme Court’s interpretation is strikingly expansive, and patently not limited to a retroactive limitations statute. Therefore, whether we view article 157.005(b) as jurisdictional or as removing an accrued limitation of four years after the child reaches eighteen, the effect is the same. In August 1999, when Patricia first filed against Jesse, her action was clearly barred by the family code. When she refiled in September 1999, her barred claims were retroactively revived. Thus, the application of the new article 157.005 was retrospective within the ambit of the constitutional prohibition. Id. Nor does it matter whether the statute be considered procedural or substantive. See Collins v. Youngblood, 497 U.S. 37, 110 S.Ct. 2715, 111 L.Ed.2d 30 (1990), (holding that legislature not immune from scrutiny under ex post facto clause simply by the label of “procedural;” subtle violations are no more permissible that overt ones). Justice Hecht likewise leaves little doubt in a situation not unlike ours:
The rule is well settled that procedural statutes may apply to suits pending at the time they became effective, but even a procedural statute cannot be given application to a suit pending at the time it becomes effective if to do so would destroy or impair rights which had become vested before the act became effective. In this connection it is the settled law that, after a cause has become barred by the statute of limitation, the defendant has a vested right to rely on such statute as defense.
See Baker Hughes, Inc. v. Keco R. & D., Inc., 12 S.W.3d 1, 4 (Tex.1999) (citations omitted). The Texas Supreme Court goes on to hold a statute extending the limitations period already barred violates the Texas constitution’s prohibition against retroactive laws. Id. But as the Dallas Court of Appeals aptly noted in Sandford v. Sandford, 732 S.W.2d 449, 450 (Tex.App. — Dallas 1987 no writ), section 14.41(b),1 restricts the power of the court to enter judgments contrary to its provisions. “It is not procedural but substantive.” Id. Therefore, the last legislative change was a change in the substance of the law. Before September 1, 1999, the court was without power, substantive or jurisdictional, to award a whiskered 19 or 29 year old past-due child support arrear-age. After September 1, 1999, the court could conceivably prospectively have the power or jurisdiction to hear ancient support arrearages, subject both to the constitutional limitation against retroactive laws, and other applicable limits. I would sustain the retroactive constitutional challenge by appellant.
The 1999 legislative change to 157.005(b) seeks to increase retention or residual jurisdiction. As the majority recognizes, pri- or to the 1999 amendment to section 157.005, the court’s jurisdiction to hear this case would have expired four years after each child became an adult.2 Under the current version of 157.005(b), trial courts now “retain jurisdiction to confirm the total amount of child support arrearag-es_” Tex. Fam.Code Ann. § 157.005(b) (emphasis added). A court may no more retain what it does not possess than one *839may return to a place he has never been. The trial court’s power to hear this case ended 4 years after each child turned eighteen. In In re Cannon, the San Antonio Court of Appeals decided a similar issue under the former version of section 157.005(b). 993 S.W.2d 354 (Tex.App.— San Antonio 1999, orig. proceeding). There, the court held that, because a motion to enforce was filed within four years of one child’s eighteenth birthday, the trial court retained jurisdiction to confirm the arrearages as to that child, but the court had no jurisdiction to confirm the arrear-ages for the child who turned eighteen more than four years before the motion to enforce was filed. Id. at 356. The same logic should apply here. There is no expression in the legislation to retrofit the courts with jurisdiction they no longer have or already lost. Recall, statutes should be construed prospectively. Tex. Gov’t Code Ann. § 311.022 (Vernon 1998) (statutes are presumed to be prospective in operation unless expressly made retrospective). Our job as judges is to apply the law as written, not to make law. Turner v. Cross, 83 Tex. 218, 18 S.W. 578, 579 (1892). We need only apply the plain language of the statute — retain, not retroactively regain. Because both children turned eighteen many years before the motion to enforce was filed, I would hold that section 157.005(b) did not operate to revive the court with jurisdiction already lost. Accordingly, the trial court was without jurisdiction to grant appellee’s motion. An order entered after a court has lost jurisdiction is void. In re Powers, 974 S.W.2d 867, 869 (Tex.App. — Houston [14th Dist.] 1998, orig. proceeding).
My third point of departure from today’s opinion rests on the majority’s failure to recognize the continued vitality of Huff and section 34.001 Tex. Prac & Civ. Rem Code. In Huff, the supreme court held that “[t]he ten-year statute of limitations must therefore apply to § 14.09(c) motions-” Huff, 648 S.W.2d at 289.3 Furthermore, as stated in Huff, “[a]s motions to revive and enforce portions of a final judgment awarding child support, § 14.09(c) actions come within the direct purview of the statute of limitations governing the revival and enforcement of judgments, Art. 5532, the ten-year statute” Id. Even though the legislature failed to mention the ten-year statute of limitations in section 157.005(b), old Article 5532, now Civil Practice & Remedies Code section 34.001,4 still applies since this is an action to revive and enforce judgments. The reasons are fortified, not weakened, if the family code section is “only jurisdictional,” as the majority argues. Section 34.001(a) limits the revival of judgment to ten years, thereby effectively giving section 157.005(b) actions a ten-year statute of limitations unless otherwise renewed. One 10 year period can be stacked upon yet another 10 year peri*840od. Tex. Civ. PRAC. & Rem.Code Ann. § 34.001(b). But this was not done in a timely manner.5 The mandate of the Civil Practice and Remedies Code is clear: “If a writ of execution is not issued within 10 years after the rendition of a judgment of a court of record or a justice court, the judgment is dormant and execution may not be issued on the judgment unless it is revived.” Id. Section 34.001(a). There simply is no exception for family law cases; they are, after all, “courts of record.” Nineteen years is just too long.6
Where there are undisputed facts, a defendant may establish that the plaintiff’s claim is barred by the statute of limitations as a matter of law. Flukinger v. Straughan, 795 S.W.2d 779, 786 (Tex.App. — Houston [14th Dist.] 1990, writ denied) (citing Intermedies, Inc. v. Grady, 683 S.W.2d 842, 845 (Tex.App. — Houston [1st Dist.] 1984, writ ref'd n.r.e.)). Because the facts on this point are undisputed, the trial court erred by not finding, as a matter of law, that the ten-year statute of limitations applied and barred appellee’s claim for relief under her motion to enforce. Judgment on the appellee’s suit affecting the parent-child relationship was entered in 1980. The appellant failed to pay support per the judgment. It was not until 1999 that the appellee brought suit for the monies owed her by the appellant. Under the majority’s holding, petitioner could wait until the “children” are 70 or 80 years old. And by the same logic of today’s majority holding, the limitations and requirement of claims found in probate and administrative law, would not pertain.
Appellee non-suited the appellant, then, after the state legislature passed section 157.005(b), renewed her action against the appellant. This was clearly, although erroneously, an attempt to defeat the prior limits of the courts power. Because the extant ten-year statute of limitations is based on section 34.001 of the civil practice and remedies code and not section 157.005(b) of the family code, the appel-lee’s action was barred and is still barred.
For these reasons, I would reverse and render the judgment of the trial court.

. Section 14.41 is a predecessor statute of current section 157.005. The majority seemingly approves of Sandford.


. Indeed, it is precisely for this reason that appellee’s counsel candidly conceded at oral argument that the original effort to enforce the arrearage was abandoned, i.e., because the trial court had no jurisdiction over this case before the 1999 amendment went into effect. But who can seriously argue the four-year jurisdictional limit was not also a statute of limitation?


. In language similar to today’s version of 157.005(b), section 14.09(c) provided that
On the motion of any party entitled to receive payments for the benefit of a child, the court may render judgment against a defaulting party for any amount unpaid and owing after 10 days’ notice to the defaulting party of his failure or refusal to carry out the terms of the order. The judgment may be enforced by any means available to the enforcement of judgments for debts.
Act of May 24, 1973, 63d Leg., R.S., ch. 543 § 14.09, 1973 Tex. Gen. Laws 1425-26, amended by Act of June 18, 1999, 76th Leg., R ,S„ ch. 556 § 15-1999 Tex. Gen. Laws 3058, 3062.


. In 1995, Article 5532 was repealed and replaced with section 34 .001. See also Tex. Civ. Prac. & Rem. 31.006. (Technically, Article 5532 was replaced by Tex. Civ. Prac. & Rem.Code Ann. § 31.006 (Vernon2000)). However, the ten year limiting language was moved to Tex. Civ. Prac. & Rem.Code Ann. § 34.001 (Vernon 2000)


. The majority cites Kuykendall, 957 S.W.2d. 907, 910. However, I believe that case, heavily relied upon by the majority, is erroneously decided. The legislature followed Huff and even codified certain aspects of the opinion. However, nowhere does the legislature express any intent to eliminate either section 34.001 or the holding in Huff. Nor should it. As wisely expressed by Justice Hankinson in Apex Towing v. Tolin, 41 S.W.3d 118 (Tex.2001):
We continue to believe, however, that in the area of limitations, bright-lines rules generally represent the better approach, and that the policy reasons underlying the Hughes rule appropriately balance the competing concerns of the need to bar stale claims and avoid prejudice to defendants yet preserve a reasonable opportunity for plaintiffs to pursue legitimate claims.
41 S.W.3d 118, at 121-22.
I would also note, that the supreme court in addressing The Interest of A.D., 8 S.W.3d 466 (Tex.App. — Beaumont 2000, pet. granted) could also consider the impact of today’s decision that seeks to retroactively eliminate all limitation periods for child support arrearage.


. This is especially true in child support cases where the burden of proof quickly and easily shifts to the respondent to prove the actual payments made. Here the "children” are now 35 and 33 years old!